DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 6, the prior art fails to teach in combination with the rest of the limitations in the claim:  “discloses the power conversion device according to claim 1, wherein the value of the current is sampled in a state in which the rotating machine is normal, a timing at which a sign of the value is inverted is extracted, the value of the current at the extracted timing is sampled, and the sampled value is used for the diagnosis.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ajima et al. (U.S. Publication No. 2014/0035493 A1) in view of Khan et al. (U.S. Publication No. 2014/0103937 A1).


With respect to claim 1, Ajima et al. discloses a power conversion (the motor drive device 100 is a power conversion device shown in Fig. 1) device that is connected to a rotating machine (see rotor in the motor 300 connected to the power conversion 100 shown in Fig. 1) including an armature coil to transmit and receive a power (see 3-phase AC current to be flowed through the stator coil of the motor 300 shown in Fig. 1; para 0108, lines 1-9), the device having a function of collectively applying voltage pulses to the armature coil having a single specific phase or a plurality of specific phases in the rotating machine (para 0107, lines 1-7), sampling a value of a current of the specific phase after a designated delay time from the start of rising or falling of the voltage pulse (para 0008, lines 1-11).
Ajima et al. does not disclose detecting a change in a capacitance of an insulation member of the armature coil having the specific phase in the rotating machine by a change in the value from a normal state, and diagnosing insulation degradation.
Khan et al. discloses detecting a change in a capacitance of an insulation member of the armature coil having the specific phase in the rotating machine by a change in the value from a normal state, and diagnosing insulation degradation (para 0006, lines 1-6 and para 0024, lines 1-11).
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ajima et al. to include detecting a change in a capacitance of an insulation member of the armature coil having the specific phase in the rotating machine by a 

With respect to claim 2, the combination of Ajima et al. and Khan et al. discloses the    power    conversion    device    according    to    claim    1, wherein the value of the current is sampled once whenever the voltage pulse rises or falls once or multiple times (see Ajima et al. para 0028, lines 1- and para 0032, lines 1-5).


With respect to claim 3, the combination of Ajima et al. and Khan et al. discloses the    power    conversion    device    according    to    claim    1, wherein the sampling of the value of the current includes sampling in which a delay time from the start of the rising or falling of the voltage pulse is different (see Ajima et al. para 0028, lines 1- and para 0032, lines 1-5). 


With respect to claim 4, the combination of Ajima et al. and Khan et al. discloses the    power    conversion    device    according    to    claim    1,
wherein, after the value of the current is sampled (see Ajima et al. para 0028, lines 1- and para 0032, lines 1-5), a peak value of ringing is extracted, and the extracted peak value is used for the diagnosis (see Ajima et al. para 0054, lines 1-5).

With respect to claim 5, the combination of Ajima et al. and Khan et al. discloses the power conversion device according to claim 1, wherein, after the value of the current is sampled (see Ajima et al. para 0028, lines 1- and para 0032, lines 1-5), a timing at which the value exceeds a preset threshold value is extracted, and the extracted timing is used for the diagnosis (see Ajima et al. para 0076, lines 1-7).

               With respect to claim 7, the combination of Ajima et al. and Khan et al. discloses the power conversion device according to claim 1, further comprising:
a user interface for instructing that the diagnosis starts (see Ajima et al. para 0154, lines 7-9).

                  With respect to claim 8, the combination of Ajima et al. and Khan et al. discloses the power conversion device according to claim 1, further comprising:
an interface that displays or communicates a diagnosis result to the outside (see Ajima et al. para 0154, lines 7-9).

                   With respect to claim 9, the combination of Ajima et al. and Khan et al. discloses the power conversion device according to claim 1, wherein a time required for the rising or falling of the voltage pulse is set to be longer than a period during which a current of the specific phase vibrates times (see Ajima et al. para 0028, lines 1- and para 0032, lines 1-5).

                    With respect to claim 10, the combination of Ajima et al. and Khan et al. discloses a rotating machine system comprising:
the power conversion device according to claim 1; and the rotating machine that is connected to the power conversion device to transmit and receive a power (see Ajima et al. the motor drive device 100 is a power conversion device shown in Fig. 1 and see rotor in the motor 300 connected to the power conversion 100 shown in Fig. 1).

With respect to claim 11, the combination of Ajima et al. and Khan et al. discloses a diagnosis method of a rotating machine system, wherein the rotating machine system includes the power conversion (see Ajima et al. the motor drive device 100 is a power conversion device shown in Fig. 1 and see rotor in the motor 300 connected to the power conversion 100 shown in Fig. 1) device according to claim 1, and the rotating machine that is connected to the power conversion device to transmit and receive a power (see Ajima et al. 3-phase AC current to be flowed through the stator coil of the motor 300 shown in Fig. 1; para 0108, lines 1-9), and the diagnosis method includes performing a diagnosis in a time zone in which the rotating machine stops (see Ajima et al. sensor abnormality determination unit 140 shown in Fig. 1).

With respect to claim 12, the combination of Ajima et al. and Khan et al. discloses a diagnosis method of a rotating machine system, wherein the rotating machine system includes the power conversion device (see Ajima et al. the motor drive device 100 is a power conversion device shown in Fig. 1 and see rotor in the motor 300 connected to the power conversion 100 shown in Fig. 1) according to claim 1, and the rotating machine that is connected to the power conversion device to transmit and receive a power (see Ajima et al. 3-phase AC current to be flowed through the stator coil of the motor 300 shown in Fig. 1; para 0108, lines 1-9), and the diagnosis method includes performing a diagnosis in a time zone in which the rotating machine is rotating (see Ajima et al. sensor abnormality determination unit 140 shown in Fig. 1).

              With respect to claim 13, Ajima et al. discloses a diagnosis method of a rotating machine system including a rotating machine (the motor drive device 100 is a power conversion device shown in Fig. 1) including an armature coil (para 0107, lines 1-7), the method comprising:
(see 3-phase AC current to be flowed through the stator coil of the motor 300 shown in Fig. 1; para 0108, lines 1-9);
sampling a value of a current of the specific phase after a designated delay time from the start of rising or falling of the voltage pulse (para 0008, lines 1-11).
Ajima et al. does not disclose detecting a change in a capacitance of an insulation member of the armature coil having the specific phase in the rotating machine by a change in the value from a normal state; and diagnosing insulation degradation.
   Khan et al. discloses a change in a capacitance of an insulation member of the armature coil having the specific phase in the rotating machine by a change in the value from a normal state; and diagnosing insulation degradation (para 0006, lines 1-6 and para 0024, lines 1-11).
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ajima et al. to a change in a capacitance of an insulation member of the armature coil having the specific phase in the rotating machine by a change in the value from a normal state; and diagnosing insulation degradation as taught by Khan et al. to determine structural health in a timely manner to prevent stressful conditions that may lead to severe degradation of the critical components.







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHANA A HOQUE/Primary Examiner, Art Unit 2866